DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims 11,1,22,23,14,15,25, and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 11, it is not clear how to read the signal processing as claimed.  Parent claim 1 recites ‘detecting a trigger point within the signal stream’ and claim 11 recites ‘the signal stream is processed by FFT to produce a magnitude spectrum frame’.  It is not clear how to make a distinction between these two steps as they are both applied to the same signal.  The claims should recited the elements/step with a clearly defined logical or physical structure.
claims 1,22, it is not clear how to read signal stream as presented in the claims.  The signal stream as defined by the specification is the signal output from the receiver 102.  However, the claims recite that a processor detects a trigger point within a signal stream, where the signal inside the processor is not the same signal as output from receiver 102, for example the fft will output a different signal than the audio stream being output from receiver 101.  As such it is not clear how to read audio stream as used in the claims.  The claimed signals and processes should be recited in a form clearly map-able to the actual signal processing steps supported by the specification and figures. For example, ‘streamed audio being input into a processor in order to detect a trigger point’.
As per claim 23, claim 20 has been cancelled it is not clear what this claim is referring to.
As per claim 14,15,24,26, they are rejected as per the claim 1 rejection above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims 1,17,2-10,13,16,18,21-23,25,27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sharma et al (US 20140142958 A1).

As per claim 1, Sharma discloses a method of triggering an event by a device with a processor and memory (the devices cited at the end of para. 385 each require a processor and memory in order to function), including: 

detecting a trigger point within the audio signal based on identifying a fingerprint associated with the trigger point (para. 385, the point in time when the action is triggered is the trigger point) from a plurality of fingerprints stored in memory, each of the fingerprints corresponding to a different event (database of reference fingerprints, para. 227, each corresponding to a different event/the classification of a particular frame/section of audio); and 
c) triggering an event (para. 227, the classification of a particular frame/section of audio is triggered based on the detected fingerprint ) associated with the identified fingerprint, where the timing of the event is synchronized to the trigger point because the particular piece of audio is classified at the point in time corresponding to the detecting fingerprint, alternatively the finger-print can be used to trigger to decode a watermark at that particular point in time.

As per claims 17,27, the claim 1 rejection discloses a method/apparatus for creating trigger points for an audio track, including:
a) defining one or more trigger points at one or more time locations within an audio track (para. 78, watermark data capacity per time segment of audio defines the watermarks in each segment/locations where each watermark defines a trigger point in the time segment) ; 
b) generating a fingerprint for each trigger point based upon the audio track (multiple watermarks are put into the audio stream via the defined watermark density); and 
c) associating an event with each trigger point (each detected fingerprint/watermark is associated with an event as per the actions/events cited in the claim 1 rejection), and is associated with the identified fingerprint, where the timing of the event is synchronized to the 

As per claim 25, it is rejected as per the claim 1 rejection.




As per claim 2, a method as claimed in claim 1, wherein the signal is an analogue signal (para. 385, the siren with the fingerprint watermark is an analog signal that is picked up by the microphone).
As per claims 3,28, a method as claimed in claim 2, wherein the analogue signal is an audio signal (para. 385 the siren is an audio signal, which must mechanically move the membrane of the microphone in order to receive the signal stream with the microphone as per the claim 1 rejection, where detecting the event includes controlling movement of the mechanism, which is the microphone diaphragm moving in order to capture the sound in order to detect the fingerprint/watermark/trigger ).
As per claim 4, the emergency audio signals cited in para. 385 is an audio track while it is processed to add the watermark/fingerprint.
As per claim 5, a method as claimed in claim 1, wherein the audio signal stream is received via a microphone (as per the claim 1 rejection).
claim 6, a method as claimed in claim 1, wherein the trigger point is one from a set of trigger points (there can be multiple actions via multiple triggers each identifying different sources as per the plural emergency vehicle in para. 385, and as per the multiple different actions of switching to respective data channels as cited in para. 387, where each alternative is one from a set of trigger points).
As per claim 7, a method as claimed in claim 1, wherein each fingerprint comprises a plurality of spectral peaks (para. 81 the watermark defined by modified features where the features may be frequency domain/spectral peaks as per para. 81).
As per claim 8, a method as claimed in claim 7, wherein each fingerprint is constructed using the highest spectral peaks (the disclosed peaks are by definition the highest peaks because they are peaks) at a predefined time for the trigger point (the point in time when the particular analog audio signal is received by the microphone and processed at the receiver to detect the watermark where detecting spectral peaks requires digital processing where the processing of the digital version of the analog audio signal requires a buffer/register be read at a predetermined/predefined time relative to the system clock ).
As per claim 9, a method as claimed in claim 6, wherein the trigger point is detected by comparing fingerprints for at least some of the trigger points to the signal stream (para. 398 the predetermined reference value may correspond to the strength of the audio watermark signal relative to the host audio signal), where the detected fingerprint is the fingerprint with the highest confidence (the fingerprint that corresponds to the strength of the watermark signal is by definition the fingerprint with the highest confidence because it corresponds to the to the strength of the audio watermark signal relative to the host audio signal).

As per claim 10, a method as claimed in claim 9, wherein the detected trigger point is the trigger point with the highest confidence match (para. 52, the state output/detected trigger point is weighted by confidence of a combination of the relative confidence in current measurements and predictions from earlier measurements,) Where the trigger point will be of the highest confidence due to said weighting.  Since the detection of the fingerprint/trigger point is based on past predictions,the detection of the trigger point comprises identifying multiple fingerprints in the audio signal and calculating a confidence level for each of the multiple identified fingerprints  (the finger print being detected currently and the past predictions), and selecting a fingerprint from among the identified fingerprint having a highest confidence match (the matching of the current fingerprint is identified, which is the highest confidence because it is the currently detected fingerprint); where the trigger point (time) of the currently detected fingerprint is used to trigger the even as per the claim 1 rejection.
As per claim 13, a method as claimed in claim 1, wherein a plurality of trigger points are detected over time within the signal stream (as per the claim 10 rejection, via the earlier and current measurements).
As per claim 16, a method as claimed in claim 6, wherein, during detecting of the trigger point, a trigger point is not used for matching if the trigger point matched below a defined confidence level for the previous frame (the error detecting of para. 207 verifies the validity of the payload/watermark across time, and multiple repeated instances which would comprise multiple frames, where matching below the defined confidence level is not meeting the reliable detection rate for multiple/previous instances/frames of the watermark ).

claim 21, A computer readable medium configured for performing the method of claim 1 is required to hold the software required for the at least one processor required to implement the functions disclosed in the claim 1 rejection.
As per claim 22, the claim 17 rejection requires a processor configured for detecting a trigger point within a signal stream using a fingerprint associated with the trigger point and triggering an event associated with the detected trigger point (The method of the claim 1 rejection requires a configured processor with software in order to implement the recited steps).
As per claim 23, A system for triggering an event, including: A signal receiver; and a processor as claimed in claim 20 wherein the processor is further configured for receiving a signal stream from the signal receiver (the receiver of the claim 1 rejection requires means of receiving the microphone signal/a signal receiver and also a processor to perform the steps of the claim 1 rejection via the output from the received signal).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 11,12,18,29,30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 20140142958 A1).

As per claim 11, Sharma discloses a method as claimed in claim 1, but does not disclose  wherein the audio signal is processed by FFT to produce a plurality magnitude spectrum frames.
The examiner takes official notice It would have been obvious to one skilled in the art that the spectral peaks detection disclosed in the claim 7 rejection could use an FFT which by definition produces a magnitude spectrum frame, for the purpose of obtaining the information needed to determine the peaks (magnitude per frequency) with a well known process.
Since the FFT is used to process the fingerprint signals, the width of the frames corresponds to the identified fingerprint signal because they define the audio signal as it is processed to detect the fingerprint.

As per claim 12, a method as claimed in claim 11, wherein the trigger point is detected within the magnitude spectrum frame (the magnitude spectrum frame is the result of the FFT and by nature comprises peaks within the spectrum which would then be detected as per the claim 7 rejection) which corresponds to the identified fingerprint.

As per claim 18, a method as claimed in claim 1, where each fingerprint is generated from a plurality of peaks identified within an FFT frame (the FFT processing of the claim 11 rejection requires FFT frames to represent each of the fingerprints at the associated trigger point).

As per claim 29, it is rejected as per the claim 9,10,11 rejections.

claim 30, the processor is further configured to control the apparatus to: after triggering the event, disabling the detecting of a next trigger point for a predetermined period of time (the processor is digital, as such it runs based on a master clock signal, where the time between the master clock pulses disables detection of a trigger point for the predetermined period of time until; the next master clock pulse occurs).


Allowable Subject Matter

Claims 14,15,24,26, would be allowable over the prior art of record assuming the 112 rejections are overcome without significantly changing the scope of the claims as best understood in view of applicant’s drawings.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 15, 2022